Title: To George Washington from George Clinton, 1 August 1781
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Poughkeepsie 1st August 1781
                        
                        Since writing to your Excellency on the 28th ulto I have received a Letter from Genl Schuyler and others, on
                            the subject of the Frontiers, in which their apprehensions of Danger and their solicitations for a greater force for their
                            Protection are so strongly expressed that I think it my Duty to enclose you a Copy of it. I have only to add that I have
                            the fullest confidence if the Measure pointed out in their Letter can consistently be complied with your Excellency will
                            direct it. I have the Honor to be with the greatest Respect & Esteem Your Excellency’s most Obedient Servant
                        
                            Geo: Clinton
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Sir
                                Albany July 26th 1781
                            
                            As all the regular Troops are now drawn from the Frontiers and not above one hundred & fifty nine
                                Months Men left for both the western frontier of this County and all Tryon County and but seventy for the northern
                                Frontier of this and Charlotte County the Inhabitants labour under well grounded Apprehensions that they will fall
                                Sacrifice to a barbarous Enemy, especially as there is little prospect that the eastern Levies promised by Genl
                                Washington will arrive in Time if at all; as your Excellency will perceive by Genl Fellows’s Letter transmitted you by
                                Colo. Willet. Some Days ago the Enemy destroyed Currey’s Town and yesterday they began to burn the
                                remainder of the valuable Settlement of Schoharie—the Day before four were taken and two killed at Stonearabia which
                                will probably be followed by the Destruction of all Tryon County—Reports from the northward also indicate the approach
                                of the Enemy, General Clinton having received advice that they have a Vessel already in Lake George. Hence Sir the
                                necessity of Assistance from below is too evident to dwell on—We will therefore only advise and entreat your
                                Excellency pressingly to request of General Washington that at least Colo. Cortlands Regiment may be ordered to remain
                                for the Protection of the northern and western Frontiers—Part of that Regiment is now in this Place. Should the
                                Frontier Inhabitants be now under the necessity of abandoning their Habitations, not only the extensive Crops which
                                now cover the Ground will be lost the State greatly impoverished and Supplies for the Army diminished: but there will
                                not be the most distant Prospect that the distressed Refugees will return to their Plantations during
                                the War as they are now only held there by the Crops they were in hopes of reaping: the Consequence
                                of which must be extreamly prejudicial. We are Sir Your Excellency’s most Obedient humble Servants.
                            
                                Abm Yates Junr
                                Ph. Schuyler
                                John Lansing Junr
                                Abm Tan Broeck
                                Isaac Stoutenburgh
                            
                        
                        
                    